SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR []TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to LIVEWIRE ERGOGENICS INC. (Exact name of registrant as specified in its charter) Nevada 000-54588 26-1212244 (State or other jurisdiction of incorporation or organization) (Commission file no.) (IRS Employee Identification No.) 24845 Corbit Place Yorba Linda, CA 92887 (Current Address of Principal Executive Offices) Phone number: (714) 940-0155 (Issuer Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2of the Exchange Act). Check one: Large accelerated filer [] Accelerated filer []Non-accelerated filer[] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] The number of shares of Common Stock of the issuer outstanding as of August 11, 2014 was 139,470,340. 1 Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 3 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2014 and 2013 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2014 and 2013 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements LiveWire Ergogenics, Inc. Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net - Related party receivables - Inventory, net Prepaid and other current assets Total current assets Property and equipment, net Security deposits - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable - related party Deferred revenue - Notes payable Notes payable - related party - Convertible debentures, net Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, $0.0001 par value, 10,000,000 shares authorized - - Series B convertible preferred stock, $0.0001 par value, 150,000 shares designated, 134,724 shares issued and outstanding at June 30, 2014 and December 31, 2013, liquidation preference is $1 per share 13 13 Series C convertible preferred stock, $0.0001 par value, 75 shares designated, 75 and 0 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively, liquidation preference is $200 per share - - Common stock, $0.0001 par value, 200,000,000 and 100,000,000shares authorized, respectively, 139,470,340 and 86,807,868 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Class A convertible common stock, $0.0001 par value, 1,000,000 shares authorized, 0 shares issued and outstanding at June 30, 2014 and December 31, 2013 - - Subscription receivable - ) Additional paid-in-capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of these statements. 3 Table of Contents LiveWire Ergogenics, Inc. Condensed Consolidated Statements of Operations (Unaudited) For the three months ended For the six months ended June 30, June 30, Income: Sales $ Cost of goods sold Gross Profit Operating Expenses: Selling costs General and administrative costs Depreciation Total Operating Expenses Loss from operations ) Other Expenses (Income): Other expense (income) - - Gain on change in fair value of derivative liability - ) - ) (Gain) loss on settlement of debt ) - - Amortization of debt discount Interest expense Total other expenses Net Loss Before Provision for Income Taxes $ ) $ ) $ ) $ ) Income Tax - Net Loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of these statements. 4 Table of Contents LiveWire Ergogenics, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the six months ended June 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Net loss on settlement of debt - Change in fair value of derivative liability - ) Amortization of debt discount Amortization of prepaid consulting fees - Common stock issued for services Common stock issued for interest expense - Stock based compensation - Write off of subscription receivable - Bad debt expense - Discount on issuance of common stock - Change in operating assets and liabilities: Accounts receivable ) ) Related party receivables ) - Inventory ) ) Prepaid and other current assets ) - Accounts payable and accrued expenses Accounts payable - related parties ) Deferred revenue - Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchase of equipment ) - Payments towards security deposits ) - Net cash used in investing activities ) - Cash Flows From Financing Activities Cash overdraft - Proceeds from notes payable Proceeds from convertible notes payable Advance from stockholders - Repayment of advances to stockholders - ) Repayment of shareholder loans - ) Repayment of note payable ) ) Proceeds from issuance of common stock - Net cash provided by financing activities Net Decrease in Cash ) ) Cash at Beginning of Period Cash at End of Period $ $
